FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MAIKAL ALI ISKANDAR HALIM,                
                        Petitioner,               No. 04-74868
               v.
                                                  Agency No.
                                                  A075-745-174
ERIC H. HOLDER JR., Attorney
General,                                            OPINION
                      Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Argued and Submitted
            October 14, 2009—Seattle, Washington

                    Filed December 30, 2009

     Before: Richard D. Cudahy,* Senior Circuit Judge,
      Johnnie B. Rawlinson and Consuelo M. Callahan,
                      Circuit Judges.

                  Opinion by Judge Callahan;
                 Concurrence by Judge Cudahy




   *The Honorable Richard D. Cudahy, Senior United States Circuit Judge
for the Seventh Circuit, sitting by designation.

                                16889
16892                 HALIM v. HOLDER




                        COUNSEL

Sharon A. Healey, Law Office of Sharon A. Healey, Seattle,
Washington, for the petitioner.

Tony West, Assistant Attorney General, Janice K. Redfern,
Thankful T. Vanderstar and Anna E. Nelson (argued) of
Washington, D.C., for the respondent.


                        OPINION

CALLAHAN, Consuelo:

  Maikal Ali Iskandar Halim (“Halim”) seeks review of the
denial of his claims for asylum, withholding of removal, and
                       HALIM v. HOLDER                   16893
relief under the Convention Against Torture (“CAT”) based
on his fear of being persecuted due to his Chinese ethnicity
should he return to Indonesia. We affirm the denial of relief
because we conclude that Halim has not made a compelling
showing that (1) the reported incidents of discrimination
amount to persecution, (2) the incidents provide an objective
basis for a well-founded fear of future persecution, or (3) he
is a member of a disfavored group who has been individually
targeted.

                               I

   Halim alleges that he was born in 1975 in Indonesia. He is
ethnically Chinese and was baptized in the Catholic Church.
In support of his assertion that he has experienced harassment
throughout his life in Indonesia because he is ethnically Chi-
nese, he related the following incidents.

   In 1988, his father enrolled him in a junior high in which
he was one of only two non-Muslims. One day when it was
raining heavily, some of the students stripped him naked and
ordered him to run around the volleyball court. Although he
begged for help, the students laughed at him and mocked him
because of his race. After about five or ten minutes his cloth-
ing was returned to him. Halim claims that this incident was
so humiliating that he never told anyone about it, not even his
parents.

   In 1991, he was enrolled in a Catholic high school which
required that its students wear a distinctive uniform. Halim
alleges that when he used public transportation wearing his
school uniform, he was mistreated by students because of his
religion and his race. One afternoon in 1992, when Halim and
a friend were waiting for public transportation, a bus crowded
with students passed by and one of the students spat in his
face. A number of students then got off the bus and came
toward Halim and his friend with the intent of beating them
up. Halim and his friend ran back to the school where the
16894                  HALIM v. HOLDER
principal tried to calm the pursuing students. Halim claims
that there was a policeman standing not very far away who
saw what happened but did not try to stop the students from
attempting to beat up Halim.

   Halim’s mother claims that when Halim was 20 years old
he had bad diarrhea and she took him to a government-owned
clinic. She alleged that the clinic refused to treat him because
he was Chinese and told her “you are Chinese and should
have lots of money. Why don’t you take your son to a private
clinic or hospital?”

   Halim represents that sometime in 1995 or 1996, when he
was riding in a car in a park around midnight with a friend
who is also ethnic Chinese, he was stopped by a team of
police checking for drugs. They were forced to get out, were
arrested, and placed in a police truck, which Halim claims
contained other ethnic Chinese who had been arrested, but no
Muslim Indonesians. At the police station, Halim was told
that they had found drugs in the car, but no charges were ever
filed. Halim was released after three days when his father
came to the station and paid a bribe.

  In 1998, riots broke out in Indonesia. Halim described what
happened to him as follows:

    I was attending university, on May 12, 1998, the uni-
    versity decided to stop all the activities on campus
    and let everyone went [sic] home. But, the natives
    started blocking the streets. I was on my motorcycle
    when the native mobs forced me to take off my hel-
    met. As soon as they saw my face and knew that I
    was Chinese, they started beating me up. I was res-
    cued when the army came to disperse the mobs. I
    was able to just make it home even with my horrible
    physical condition and damaged motorcycle.
    Because it was so dangerous for Chinese to be seen
    on the street, I did not see a doctor.
                            HALIM v. HOLDER                          16895
   Halim’s father died in September 1998 of a heart attack and
in 1999 his mother and brother came to the United States.
Halim continued to work and attend university. In May 2000,
another riot broke out in Indonesia against the Chinese.
Although he was not personally attacked, the riot convinced
Halim that Indonesia was not a safe place. Around August
2000, Halim came to the United States.

                                    II

   In January 2001, Halim applied for asylum, withholding of
removal and protection under CAT. An asylum officer issued
an order finding that Halim had not established eligibility for
asylum and referred the matter to an immigration judge (“IJ”).
Removal proceedings were commenced, and following a
hearing, the IJ issued an oral decision finding Halim remov-
able. The IJ denied him asylum, withholding of removal, and
relief under the CAT.

   The IJ noted that Halim had “testified to a general pattern
of acts of harassment taken against him” because of his Chi-
nese ethnicity, but commented that there were only “two sig-
nificant events that require discussion.” These were the 1988
incident in junior high school when Halim was stripped naked
and the May 1998 incident when he was beaten by a mob of
rioters. The IJ noted that after the 1998 incident, Halim went
back to the university and worked to earn money until he was
able to obtain a visa to come to the United States in August
2000. The IJ stated that he did not condone these acts of
harassment and physical assault, but implicitly held that such
acts did not amount to persecution.1
  1
    The IJ cited Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000)
(holding that knife wounds sustained by petitioner during an Azeri attack
on the Armenian residents of a border town was “an act of random vio-
lence during a period of significant strife” despite a recognition “that old
animosities between Azeris and Armenians still exist”) and Ochave v. INS,
254 F.3d 859, 865-66 (9th Cir. 2001) (holding that rape by guerillas dur-
ing period of civil strife was not persecution for political opinion absent
evidence that attackers knew the identity of the victim and imputed a polit-
ical opinion to her).
16896                     HALIM v. HOLDER
   The IJ noted, but discounted, Halim’s claim that “he was
greatly traumatized by the pattern of harassment and discrimi-
nation that he sustained in Indonesia.” The IJ found that the
testimony had been embellished and was not credible.2 He
noted that despite Halim’s claim of trauma, he had been able
to continue to study in Indonesia and had been working in the
United States since 2001 with computers and graphic designs.
The IJ opined that this was “a demanding field” and “would
certainly be inconsistent with the generalized claim that the
trauma he sustained from growing up in Indonesia has had
such a devastating impact on him.” In addition, the IJ noted
that Halim has a sibling who has remained in Indonesia,
attends church, has a “significant job.” There was no indica-
tion of any particular incidents against the sibling. Finally, the
IJ observed that Halim claimed that he was not involved in
political activity and had no problems obtaining a passport
and leaving the country.

   The IJ denied Halim relief, but granted him the privilege of
voluntary departure. Halim appealed to the Board of Immigra-
tion Appeals (“BIA”), which affirmed the IJ’s decision with-
out an opinion. Halim then filed a timely petition for review
of the BIA’s order by this court.3

                                  III

  Where, as here, the BIA affirms an IJ’s decision without an
  2
   The IJ noted that:
     [T]he respondent and especially the mother, when she testified,
     made sweeping statements that because she and her family were
     of Chinese ethnicity, that they could not get any kind of protec-
     tion from the government or its authorities. Yet, as noted, the
     respondent himself states that during the course of the only sig-
     nificant violence directed at him, “I was rescued when the army
     came to disperse the mob.”
  3
    Halim’s proceeding in this court was stayed pending our decision in
Lolong v. Gonzales, 484 F.3d 1173 (9th Cir. 2007) (en banc).
                       HALIM v. HOLDER                    16897
opinion, we review the IJ’s decision as if it were the BIA’s
decision. De Mercado v. Mukasey, 566 F.3d 810, 814 n.1 (9th
Cir. 2009) (citing Falcon Carriche v. Ashcroft, 350 F.3d 845,
849 (9th Cir. 2003)); see also Renteria-Morales v. Mukasey,
551 F.3d 1076, 1081 (9th Cir. 2008) (noting that “where the
BIA summarily affirms the holding of the IJ without opinion,
we review the IJ’s decision as the final agency determina-
tion”). Legal determinations are reviewed de novo. Sandoval-
Lua v. Gonzales, 499 F.3d 1121, 1126-27 (9th Cir. 2007). The
substantial evidence standard governs adverse credibility find-
ings and all other factual findings. See Zehatye v. Gonzales,
453 F.3d 1182, 1185 (9th Cir. 2006); Al-Harbi v. INS, 242
F.3d 882, 888 (9th Cir. 2001). “Under the substantial evi-
dence standard, ‘administrative findings of fact are conclusive
unless any reasonable adjudicator would be compelled to con-
clude to the contrary.’ ” Zehatye, 453 F.3d at 1185 (quoting
8 U.S.C. § 1252(b)(4)(B)). “[W]e must uphold the IJ’s deter-
mination if it is supported by reasonable, substantial, and pro-
bative evidence in the record.” Id. (citing INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992)).

                              IV

   On appeal, Halim essentially raises three issues: (1)
whether the IJ’s conclusion that Halim’s reported incidents of
harassment do not constitute persecution is supported by sub-
stantial evidence; (2) whether the IJ’s conclusion that Halim
does not have a well-founded fear of future persecution is
supported by substantial evidence; and (3) whether Halim is
entitled to relief or a remand on the basis of his disfavored
group claim.

  A.   Halim’s evidence, even if credited, does not compel a
       finding of past persecution.

   [1] An applicant bears the burden of establishing that he or
she is eligible for asylum. 8 C.F.R. § 208.13(a); see also Zhu
v. Mukasey, 537 F.3d 1034, 1038 (9th Cir. 2008). Although
16898                       HALIM v. HOLDER
the term “persecution” is not defined by the Immigration and
Nationality Act, “[o]ur caselaw characterizes persecution as
an extreme concept, marked by the infliction of suffering or
harm . . . in a way regarded as offensive.” Li v. Ashcroft, 356
F.3d 1153, 1158 (9th Cir. 2004) (en banc) (citation and inter-
nal quotation marks omitted). In Wakkary v. Holder, 558 F.3d
1049 (9th Cir. 2009), we noted that “[p]ersecution is an
extreme concept that does not include every sort of treatment
our society regards as offensive . . . mere discrimination, by
itself, is not the same as persecution.” Id. at 1059 (citations
and internal quotation marks omitted).

   [2] Here, even taking Halim at his word, he has failed to
present evidence that compels a finding of past persecution.
He alleges only five instances of mistreatment: (1) in 1988, he
was stripped naked by students when he was in junior high;
(2) in 1992, while in high school, he was spat upon and threat-
ened by Indonesian students; (3) in 1995, when his mother
took him to a government clinic because he had severe diar-
rhea, the clinic refused to see him, telling his mother that
because they were Chinese they had money and should go to
a private doctor; (4) in 1995 or 1996, he was arrested and
detained for a couple of days when police stopped the car he
was riding in around midnight and claimed that they had
found drugs in the car; and (5) in 1998, he was beaten by a
mob of rioters because he appeared to be Chinese, but was
rescued when the army broke up the riot. These claims simply
do not compel a finding of past persecution. In Wakkary, we
held that a very similar set of allegations by an ethnically Chi-
nese Indonesian did not amount to past persecution.4 558 F.3d
  4
   We held:
      Wakkary’s personal experiences at the hands of native Indone-
      sians — being beaten by youths and robbed of his sandals and
      pocket money in 1985 and 1990 (seventeen and twelve years,
      respectively, before he filed his asylum application), and being
      accosted by a threatening mob while his family was driving to
      Bible school in 1998 — are instances of discriminatory mistreat-
                           HALIM v. HOLDER                         16899
at 1059-60. See also Hoxha v. Ashcroft, 319 F.3d 1179, 1182
(9th Cir. 2003) (holding that lifetime of harassment and a one-
time beating experienced by Hoxha, an ethnic Albanian, while
living in Kosovo did not amount to past persecution). In light
of these decisions, we conclude that Halim has failed to make
a compelling showing of past persecution.

   [3] His showing is further undermined by the IJ’s adverse
credibility finding. The record supports the IJ’s determination
that Halim and his mother embellished their claims that the
Indonesian government would not and could not provide
Indonesians of Chinese ethnicity protection. Also, although
Halim’s experience with incidents of discrimination were
undoubtedly traumatic, the record supports the IJ’s determina-
tion that Halim exaggerated their impact.

  B.    Halim’s evidence does not compel a well-founded fear
        of future persecution.

   [4] In the absence of past persecution, an applicant may
still be eligible for asylum based on a well-founded fear of
future persecution. See 8 C.F.R. § 1208.13(b). A well-founded
fear “must be both subjectively genuine and objectively rea-
sonable.” Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th Cir.
2007) (quoting Sael v. Ashcroft, 386 F.3d 922, 924 (9th Cir.
2004)). Where, as here, a person has not demonstrated past
persecution, he or she may still show “a good reason to fear
future persecution by adducing credible, direct, and specific
evidence in the record of facts that would support a reason-
able fear of persecution.” Id. (citation and internal quotation
marks omitted). “The objective requirement can be met either
through the production of specific documentary evidence or

    ment. We cannot say, however, that a reasonable factfinder
    would be “compel[led]” to conclude that these experiences, with-
    out more, cumulatively amount to past persecution.
Wakkary, 558 F.3d at 1059-60 (citations omitted) (alteration in original).
16900                   HALIM v. HOLDER
by credible and persuasive testimony.” Ladha v. INS, 215
F.3d 889, 897 (9th Cir. 2000), overruled on other grounds by
Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en
banc) (per curiam) (internal citations and quotation marks
omitted). “A well-founded fear does not require certainty of
persecution or even a probability of persecution.” Hoxha, 319
F.3d at 1184. “[E]ven a ten percent chance of persecution may
establish a well-founded fear.” Al-Harbi, 242 F.3d at 888. The
“objective circumstance[s] must be determined in the politi-
cal, social and cultural milieu of the place where the petitioner
lived.” Montecino v. INS, 915 F.2d 518, 520 (9th Cir. 1990).

   [5] The record does not compel a finding of even a ten per-
cent chance of persecution. With the exception of his deten-
tion in 1996 allegedly for drug possession, Halim does not
assert any incident of persecution by the government. Indeed,
it was the army that saved him when he was attacked by riot-
ers in 1998. Halim alleged no persecution by the government
between the 1996 incident and his departure from Indonesia
in 2000. Also, it does not appear that Halim reported any of
the earlier incidents to the government, so there is little in this
record to suggest that the government cannot or will not pro-
vide him protection.

   [6] Furthermore, we recently rejected similar claims by
Indonesians of Chinese ethnicity. See Lolong, 484 F.3d at
1179 (noting that despite evidence of “some anti-Chinese dis-
crimination” the government of Indonesia has shown its com-
mitment to freedom of religion and “lack of institutional
discrimination”); see also Wakkary, 558 F.3d at 1061 (noting
that the record “does not compel the conclusion that there
exists a pattern or practice of persecution against Chinese and
Christians in Indonesia”). These decisions support our deter-
mination that Halim has failed to make a compelling showing
of the requisite objective component of a well-founded fear of
persecution.
                       HALIM v. HOLDER                    16901
  C.   Halim is not entitled to relief or remand based on his
       claim of being a member of a “disfavored group.”

   [7] We have recently recognized that a petitioner may show
a well-founded fear of persecution based on membership in a
disfavored group. In Sael, we explained that even when an
applicant could not show past persecution, an applicant could
demonstrate a well-founded fear of future persecution in one
of two ways:

    Under the first approach, the applicant relies on
    establishing “a pattern or practice of persecution of
    people similarly situated” . . . . Alternatively, an
    applicant may prove that she is a member of a “dis-
    favored group” coupled with a showing that she, in
    particular, is likely to be targeted as a member of
    that group . . . . The latter claim consists of two ele-
    ments — membership in a “disfavored group” and
    an individualized risk of being singled out for perse-
    cution — that operate in tandem. Thus, the “more
    serious and widespread the threat” to the group in
    general, “the less individualized the threat of perse-
    cution needs to be.”

386 F.3d at 925 (internal citations omitted).

  [8] Most recently in Wakkary, we explained our disfavored
group analysis as follows:

    The “singled out” path is not reserved solely for
    those applicants whose would-be persecutors seek
    them out personally, by name. Rather, Kotasz [v.
    INS, 31 F.3d 847 (9th Cir. 1994)] recognized that
    one’s chances of being singled out from the general
    population and subjected to persecution is often
    strongly correlated with the frequency with which
    others who share the same disfavored characteristics
    are mistreated and persecuted.
16902                  HALIM v. HOLDER
    So, in a case in which the asylum applicant attempts
    to show that he faces a reasonable likelihood of
    being singled out individually on account of a pro-
    tected characteristic, “[p]roof that the government or
    other persecutor has discriminated against a group to
    which [he] belongs is . . . always relevant,” because
    that proof says something about the chances that he,
    as a member of that group, will be persecuted. Id.
    Based on this common-sense evidentiary proposi-
    tion, Kotasz held that once an applicant establishes
    that he is a member of a group that is broadly disfa-
    vored, “the more egregious the showing of group
    persecution — the greater the risk to all members of
    the group — the less evidence of individualized per-
    secution must be adduced” to meet the objective
    prong of a well-founded fear showing. Id.

558 F.3d at 1062-63 (alterations and emphasis in original)
(footnote omitted).

  [9] We further explained that even where an applicant has
shown membership in a disfavored group, he or she must still
present some evidence of individualized risk.

    Evidence of group discrimination will go part of the
    way toward meeting that bar— how far depending
    upon how “egregious” and pervasive the showing of
    group discrimination is, see Mgoian [v. INS], 184
    F.3d [847,] . . . 1035 n.4 [(9th Cir. 1994)] — but,
    absent a “pattern or practice” of persecution, it can
    never go all the way. As we explained recently in the
    asylum context in Lolong . . . , some evidence of
    individualized risk is necessary for the petitioner to
    succeed.

Id. at 1065 (emphasis in original). The panel further noted that
in Lolong, we upheld the BIA’s determination that the appli-
cant had failed to show an objectively well-founded fear of
                            HALIM v. HOLDER                         16903
future persecution because she had offered no evidence of her
own individualized risk. Id. In remanding Wakkary’s claim
for withholding of removal5 to the agency to determine
whether he had adduced enough evidence of individual risk,
we cited the IJ’s mis-characterization of his past mistreatment
as random encounters and noted Wakkary’s position as a pas-
tor with the Chinese-Christian community — “a position that
makes him particularly visible and vulnerable to attack on
account of his group membership.” Id. at 1067.

   [10] The remaining question then is whether Halim has
made a sufficient showing of a well-founded fear of future
persecution under our disfavored group analysis to warrant
relief or remand. We conclude that he has failed to make the
minimal showing necessary to require that the agency recon-
sider its denial of relief. Our determination is based on (1) the
relative weakness of the claim of disfavored status, (2) the
lack of evidence of government approval of the alleged dis-
crimination, and (3) Halim’s minimal showing of individual
risk.

   [11] Although we have recognized that Indonesia’s ethnic
Chinese minority is a “disfavored group,” see Sael, 386 F.3d
at 927, our subsequent opinions suggest that it is not severely
disfavored. See Lolong, 484 F.3d 1180-81.6 In Wakkary, we
  5
     The disfavored group analysis in Wakkary addressed withholding of
removal, rather than asylum, because the agency had determined that
Wakkary’s application for asylum was untimely, and we remanded that
issue to the agency to determine whether Wakkary had “applied for asy-
lum within a ‘reasonable period’ as the regulations require.” 558 F.3d at
1059.
   6
     We noted:
      We too are well aware of the long history of ethnic and religious
      strife in Indonesia. See Sael, 386 F.3d at 925-27. However, the
      record supports the BIA’s conclusion that Lolong has not shown
      that the Indonesian government is unable or unwilling to control
      the perpetrators of this violence. As the BIA noted, the State
16904                      HALIM v. HOLDER
observed that “[w]e have never specified with any precision”
when a discretionary pattern or practice existed so as to create
a disfavored group. 558 F.3d at 1061. We concluded, how-
ever, that:

     the record . . . does not compel the conclusion that
     there exists a pattern or practice of persecution
     against Chinese and Christians in Indonesia.
     Although the record contains evidence of widespread
     anti-Chinese and anti-Christian discrimination that
     affects a very large number of individuals, and
     although it is clear that a certain portion of those
     individuals suffer treatment that rises to the level of
     persecution, the record does not establish that the sit-
     uation in Indonesia is similar to the patterns or prac-
     tices of persecution described in our prior case law.

Id. In Hoxha, we commented that although an applicant’s
“fear must be based on an individualized rather than general-
ized risk of persecution, the level of individualized targeting
that he must show is inversely related to the degree of perse-
cution directed toward [the disfavored group].” 319 F.3d at
1182 (citing Kotasz, 31 F.3d at 852-54). As Halim’s showing
of “disfavor” is relatively low, it only slightly offsets the need
to show individual risk.

  [12] One factor critical to both a showing of “disfavor” as
well as individual targeting is the government’s perspective.

    Department’s Country Reports (“Country Reports”) indicated
    that “the government of Indonesia has [ ] shown its general com-
    mitment to freedom of religion and its lack of institutional dis-
    crimination against the ethnic Chinese minority.” Beyond this
    general commitment, moreover, the record contains evidence
    suggesting that the government has taken concrete steps to sup-
    press ethnic and religious violence and to encourage reconcilia-
    tion between opposing groups.
Id. at 1180-81 (footnote omitted).
                       HALIM v. HOLDER                    16905
Here, the materials before the court indicate that the Indone-
sian government does not condone discrimination against eth-
nic Chinese. As noted, in Lolong, we observed that the
Indonesian “government has taken concrete steps to suppress
ethnic and religious violence and to encourage reconciliation
between opposing groups.” 484 F.3d at 1181. See also Wak-
kary, 558 F.3d at 1061. Moreover, in this case, Halim alleged
only two incidents that involve the government. First, he
alleges that in 1998, the army saved him from a beating by a
mob. Second, he claims that in 1995 or 1996, he was arrested
and detained for several days because he was Chinese,
although the police alleged that the detention was based on
the discovery of drugs in the car in which he was riding. The
record in this case will not support a determination that the
Indonesian government supports or condones persecution of
its ethnic Chinese citizens.

   [13] Finally, even accepting Halim’s assertions as true, he
has not made the minimal showing of individual targeting that
would support a remand. In Lolong, we noted that in instances
where relief had been granted, “the petitioner had presented
some evidence that he or she faced a unique risk of persecu-
tion upon return that was distinct from the petitioner’s mere
membership in a disfavored group.” 484 F.3d at 1180 n.5.
Here, Halim has failed to offer any evidence that distinguishes
his exposure from those of all other ethnic Chinese Indone-
sians. The only time that he was threatened as an adult was
when he was stopped by chance by rioters. This could have
happened to any ethnic Chinese Indonesian. After this inci-
dent, Halim continued to work and attend his university for
another fifteen months without incident before he traveled to
the United States. Moreover, he has family still living in Indo-
nesia and he has not presented any evidence that they have
been targeted. Halim has failed to indicate that he has been
individually targeted, or is likely to be individually targeted,
because of his Chinese ethnicity.

  We recognize that given our limited role in reviewing
orders of removal, we may not decide in the first instance an
16906                       HALIM v. HOLDER
issue entrusted to an administrative agency. INS v. Ventura,
537 U.S. 12, 16-17 (2002). However, there is no need for a
remand here. First, we are affirming rather than reversing the
agency. Second, in the decision denying relief, the IJ recog-
nized that Halim was alleging a pattern of harassment and dis-
crimination based on his ethnicity. Third, Halim has not made
a prima facie showing that he might be entitled to relief under
our disfavored group analysis. Thus, this is not a situation in
which we determine that an applicant might be entitled to
relief on the basis of an issue not decided by the agency. See
Wakkary, 558 F.3d at 1068 (remanding because “the agency
erred in refusing to consider the evidence regarding whether
Wakkary belonged to a disfavored group in assessing the like-
lihood that he would face future persecution”).

                                    V

   Although we appreciate that Halim may have suffered dis-
crimination growing up in Indonesia, he has not made a com-
pelling showing that: (1) the reported incidents of
discrimination amount to persecution; (2) the incidents pro-
vide an objective basis for a well-founded fear of future perse-
cution; or (3) he is a member of a disfavored group who has
been individually targeted.7 Accordingly, the petition for
review is DENIED.




  7
    Our holding that Halim has failed to make a compelling showing of
persecution in support of his claim for asylum also requires that we deny
his request for withholding of removal. See Zehatye, 453 F.3d at 1190
(noting that where an alien cannot establish eligibility for asylum, he will
not qualify for withholding of removal, which imposes a heavier burden
of proof). Also, to the extent that Halim has not waived any claim to relief
under the CAT by failing to address such a claim in his brief, see Bazuaye
v. INS, 79 F.3d 118, 120 (9th Cir. 1996) (holding that issues not raised in
the opening brief are waived), his claim fails for lack of any evidence that
he would be tortured if returned to Indonesia.
                       HALIM v. HOLDER                    16907
CUDAHY, Circuit Judge, concurring:

   I concur in the majority opinion, but write separately to
point out that under other circumstances, this matter should be
remanded to the Board to consider the effect of Wakkary,
Lolong, and Sael—all decided since the Board dealt with the
present case. This remand would enable the Board to consider
Halim’s evidence of a pattern or practice of persecution
against similarly situated individuals (disfavored group evi-
dence) in relation to his individualized risk of persecution.
Such a remand would be futile here, however, in light of the
IJ’s finding that Halim’s testimony lacked credibility, leaving
no basis for evidentiary analysis.

   The majority refers to a “prima facie showing” to demon-
strate entitlement to a remand to allow the Board to consider
a disfavored group analysis. But I would emphasize the role
of the Board, rather than our role, in pursuing the proper anal-
ysis. See, e.g., Gonzales v. Thomas, 547 U.S. 183, 186-87
(2006); INS v. Ventura, 537 U.S. at 16; Matthis v. INS, 774
F.2d 965, 967 (9th Cir. 1995) (holding that the court cannot
affirm the Board on a ground it did not articulate). Where, as
here, remand would be futile because there is no credible evi-
dence that could support findings that the petitioner faced an
individualized risk of future persecution, we need not remand
even though more recent caselaw has clarified the weight of
pattern or practice evidence. I therefore join the majority
opinion and would deny the petition for review.